State of New York
Court of Appeals                                            This memorandum is uncorrected and subject to
                                                          revision before publication in the New York Reports.




 No. 65 SSM 7
 The People &c.,
         Appellant,
      v.
 James Ball,
         Respondent.




 Submitted by Kenneth H. Tyler, Jr., for appellant.
 Submitted by John A. Cirando, for respondent.




 *    *     *    *      *   *     *    *     *        *   *     *      *     *      *     *     *

 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, for
 reasons stated in the memorandum at the Appellate Division (see People v Ball, 175 AD3d
 987 [4th Dept 2019]). Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia,
 Wilson and Feinman concur.



 Decided June 9, 2020